Berry, Chief Justice,

concurring:

I concur in the decision of this case, but do not agree that the giving of Instruction No. C offered by the State and given by the trial court over the objection of the defendant, constituted reversible error. The first sentence of this instruction clearly states the law with regard to the burden of proof. The last two sentences merely attempt to help the jury in arriving at a verdict after considering the evidence. There is no such thing as absolute certainty of proof. It has always been held that circumstantial evidence will support a conviction and the language in the latter part of the instruction merely tells the jury what degree of proof is necessary to support convictions. None of the language in this instruction is in conflict with the correct statement in the instruction that the State has the burden of proving beyond a reasonable doubt that the defendant is guilty.
I would agree with the Virgina Supreme Court wherein it approved of similar language in an instruction and held that such an instruction would not constitute reversible error. Nelson v. Commonwealth, 153 Va. 909, 150 S.E. 407 (1929); Barnes v. Commonwealth, 190 Va. 732, 58 S.E.2d 12 (1950); Bryant v. Commonwealth, 189 Va. 310, 53 S.E.2d 54 (1949).